Citation Nr: 1326526	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  06-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1. Entitlement to service connection for fungal infections of the feet, to include tinea pedis, mycotic toenails, and onychomycosis.  

2. Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  Jurisdiction was transferred to the Philadelphia, Pennsylvania RO.  It is currently with the Appeals Management Center (AMC).  

This claim was remanded in November 2010, April 2012 and December 2012.  

Originally, the Veteran requested a travel Board hearing.  In September 2009, she withdrew that request.  

The following referred claims were noted in a May 2013 memorandum but still have not been adjudicated: entitlement to a TDIU and compensation pursuant to 38 U.S.C.A. § 1151 for VA medical treatment of the stomach and breast.  Also, in July 2010 the Veteran raised a claim in regard to her daughter.  The Board does not have jurisdiction over these claims, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id.  

As noted in the last remand, only a June 1984 enlistment examination from the June 1985 to November 1993 period of service is in the file.  A 1998 Reserve enlistment examination and associated records are in the file, as well as service personnel records.  

A December 2012 email from the AMC to the Records Management Center (RMC) shows only service treatment records from 1989 to 1990 were requested; on remand a search for all available service treatment records for the entire period of service should be requested.  Additionally, the Veteran stated she was treated at several military hospitals (see below).  The AMC should request records from each institution in accordance with 38 C.F.R. § 3.159(c), (e) (2012).  

Accordingly, the case is REMANDED for the following action: 

1. Request service treatment records from the RMC using the correct dates of service (June 1985 to November 1993).  Also, request records from the following institutions (see March and May 2013 statements): 
* Yokosuka Naval Hospital; 
* Naval Yard Hospital/Clinic in Washington DC; 
* Bolling Air Force Base Hospital; 
* Fort Belvoir Army Hospital & 
* Andrews Air Force Base Hospital, MD.  
All efforts to obtain these records should be documented in the claims file.  

If these records are unavailable, a formal finding of unavailability should be made with notice to the Veteran and her representative of the efforts undertaken to obtain the records and what further action will be taken on her claim.  

2. If additional service treatment records are associated with the claims folder and contain information relevant to the claims, contact the May 2012 and March 2013 VA examiners for updated opinions.  

3. If any benefit on appeal remains denied, the AOJ should issue an SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

